16-4077
     Jiang v. Whitaker
                                                                                   BIA
                                                                                Page, IJ
                                                                           A072 375 217
                                                                           A070 868 759

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 1st day of February, two thousand nineteen.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            DENNIS JACOBS,
 9            PIERRE N. LEVAL,
10                 Circuit Judges.
11   _____________________________________
12
13   XIU JIN JIANG, GUO ZHONG DONG,
14            Petitioners,
15
16                       v.                                      16-4077
17                                                               NAC
18   MATTHEW G. WHITAKER, ACTING
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONERS:                    Thomas V. Massucci, New York, NY.
24
25   FOR RESPONDENT:                     Chad A. Readler, Acting Assistant
26                                       Attorney General; Leslie McKay,
27                                       Senior Litigation Counsel; Colin
28                                       J. Tucker, Trial Attorney, Office


      06152016-10
1                                 of Immigration Litigation, United
2                                 States Department of Justice,
3                                 Washington, DC.
4
5            UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review

8    is DISMISSED.

9            Petitioners Xiu Jin Jiang and Guo Zhong Dong, natives

10   and citizens of the People’s Republic of China, seek review

11   of a November 14, 2016, BIA decision that affirmed the October

12   3, 2014, decision of an Immigration Judge (“IJ”) denying

13   asylum and withholding of removal.     In re Xiu Jin Jiang, Guo

14   Zhong Dong, Nos. A072 375 217, A070 868 759 (B.I.A. Nov. 14,

15   2016), aff’g No. A072 375 217, A070 868 759 (Immig. Ct. N.Y.

16   City Oct. 3, 2014).     We assume the parties’ familiarity with

17   the underlying facts and procedural history in this case.

18   Under these circumstances, we have reviewed both the IJ’s and

19   the BIA’s opinions “for the sake of completeness.”    Wangchuck

20   v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir. 2006).

21           Our jurisdiction is limited to colorable constitutional

22   claims and questions of law because the lead applicant is

23   removable under 8 U.S.C. § 1182(a)(2)(A)(i)(I) for having

24   been convicted of a crime involving moral turpitude.        See


                                     2
     07102018-9
1    8 U.S.C. § 1252(a)(2)(C), (D); see also Barco-Sandoval v.

2    Gonzales, 516 F.3d 35, 40-41 (2d Cir. 2008).     Jiang does not

3    raise any such arguments.    We note that her challenge to the

4    agency’s denial of asylum and withholding of removal based on

5    the birth of her children in the United States, allegedly in

6    violation of China’s family planning policy, which is the

7    only claim she does not abandon, is foreclosed by Jian Hui

8    Shao v. Mukasey, 546 F.3d 138, 158-67 (2d Cir. 2008); see

9    also Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

10   And we need not consider the agency’s alternative basis for

11   denying asylum.    See INS v. Bagamasbad, 429 U.S. 24, 25 (1976)

12   (“As a general rule courts and agencies are not required to

13   make findings on issues the decision of which is unnecessary

14   to the results they reach.”).

15           For the foregoing reasons, the petition for review is

16   DISMISSED.

17                                 FOR THE COURT:
18                                 Catherine O’Hagan Wolfe
19                                 Clerk of Court




                                     3
     07102018-9